            Case 2:19-cr-00167-AJS Document 57 Filed 12/23/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
         vs.                                      )    Criminal No. 19-167
                                                  )
MOHAMMED JIBRIL,                                  )
                                                  )
               Defendant.                         )



                                   ORDER OF COURT
                            SCHEDULING SENTENCING HEARING

       IT IS HEREBY ORDERED that a sentencing hearing for the defendant will be held on –

April 20, 2020 at 11:00 AM in Courtroom 7C, 7th Floor, United States Courthouse, 700 Grant

Street, Pittsburgh, Pennsylvania. In the event a request for continuance becomes necessary, said

request shall be made at least 30 days in advance of the above-referenced scheduled hearing.

       On or before April 6, 2020, each counsel shall submit to the Court the following:

       1.       A Sentencing Memorandum addressing individually each of the 18 U.S.C.

3553(a) factors which counsel deems relevant to this Court’s consideration and determination of

(i) an appropriate advisory guidelines sentence, including, but not limited to: (a) the potential

range of the term of imprisonment; (b) the potential range of the term of supervised release or

probation; (c) conditions of supervised release or probation; (d) restitution; and (e) forfeiture.

Said Sentencing Memorandum shall also include any requests for variances from the advisory

guidelines sentencing range.

       The Court will consider only those facts and factors set forth in the Presentence Report to

which there is no dispute, facts and factors that were in dispute but resolved by the Court prior to

sentencing, and the particular section 3553(a) factors that have been specifically identified by the
            Case 2:19-cr-00167-AJS Document 57 Filed 12/23/19 Page 2 of 2



parties as required in Paragraphs 1 and 2, in arriving at an appropriate sentence.

       2.      Any motions for downward or upward departures from the advisory guidelines

sentence range. Motions for downward or upward departure must be filed separately from

any Sentencing Memorandum, but can incorporate by reference a Sentencing

Memorandum.

       3.      A Joint Status Report stating whether an evidentiary hearing is needed on any

matter that is relevant to sentencing, including departure motions and requests for variances from

the guidelines. In deciding whether an evidentiary hearing is necessary, counsel need not take

into account defendant’s allocution or statements by family members, friends and other persons

speaking generally on behalf of the defendant in support of mitigation. If either counsel requests

an evidentiary hearing as to specific disputed sentencing factors, however, the Joint Status

Report shall identify each witness who will be called, the party calling each such witness, the

subject matter of each witness’s testimony, and a good faith estimate of the time each witness

will testify on direct and cross examination.

       As to defendants who are in custody, counsel is advised that any consultation with the

defendant necessary in preparation for a scheduled Court proceeding shall occur prior to said

proceeding in the office of the United States Marshal. The Court expects counsel to be prepared

to proceed with the Court proceeding promptly at the scheduled time. It is counsel’s

responsibility to arrive at the U.S. Marshal’s Office, sufficiently in advance of the Court

proceeding, to provide adequate time for consultation and preparation.


                                                 SO ORDERED this 23rd day of December, 2019

                                                                             s/ Arthur J. Schwab
                                                                       United States District Judge
cc:    All counsel of record
